DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 July 2021 has been entered.
Response to Arguments
Applicant’s arguments, see “remarks”, filed 07 July 2021, with respect to claims 1-9, 11-13, 16, 18-19 and 21-25 have been fully considered and are persuasive.  The Final Rejection of 17 March 2021 has been withdrawn. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elaine C. Berlin on 08 July 2021.

The application has been amended as follows: 
 A water bottle assembly comprising: 
a container having an internal volume for storing fluid, wherein the internal volume of the container includes a first fluid storage region, a second fluid storage region, a one way valve allowing fluid to flow only in a direction from the first fluid storage region to the second fluid storage region, and a removable bottom portion that provides access to the first fluid storage region; 
a top cap configured to be secured to the container opposite the removable bottom portion; 
a top cover configured to selectively enclose the second fluid storage region of the container at a location near the top cap; 
a mouthpiece mounted to the top cover, wherein the mouthpiece is in fluid communication with the second fluid storage region; and 
a mouthpiece cover assembly configured to selectively enclose the top cover and the mouthpiece, the mouthpiece cover assembly including: 
a mouthpiece cover for covering the top cover and the mouthpiece, wherein the mouthpiece cover is configured to cover the top cover and the mouthpiece without contacting a surface of the top cover or a surface of the mouthpiece, wherein the mouthpiece cover and the top cap at least partially form Serial No. 16/176,336Page 8 of 15an interior cap volume when the mouthpiece cover contacts a top surface of the top cap; 
at least one ultraviolet light source mounted to a top surface of the mouthpiece cover, wherein the at least one ultraviolet light source is configured to emit ultraviolet radiation directed into the interior cap volume toward the mouthpiece; 

a control unit configured to manage operation of the at least one ultraviolet light source and the set of ultraviolet light sources; 
at least one sensor located on at least one of: the top cap or the mouthpiece cover, wherein a first sensor is configured to provide data to the control unit indicating a status corresponding to whether the mouthpiece is covered by the mouthpiece cover; and 
a power source, wherein the power source provides power to the control unit, the at least one ultraviolet light source, and the set of ultraviolet light sources.

Reasons for Allowance
Claims 1-9, 11-13, 16, 18-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the prior art, Gellibolian et al., in view of Liao et al. and further in view of Palmer et al. teach most of the limitations of independent claims 1, 12 and 18 (see Final Rejection of 17 March 2021, pages 20-24).  While Gellibolian et al. teaches the claimed first and second storage regions wherein a top cover is configured to selectively enclose the second fluid storage region of the container at a location near the top cap (see discussion in interview summary mailed 06/29/2021), prior art fails to disclose or reasonably suggest “a set of ultraviolet light sources mounted to the top cover over the second fluid storage region, wherein the set of ultraviolet light sources are configured to in combination with the limitations of respective claims 1, 12 and 18.
Additionally, upon further search and consideration, Maiden (US pgPub 2015/0053624) teaches a flow through arrangement in figure 16, the flow through arrangement includes a top cap 1614 with openings 1616 for receiving UV light sources (paragraph [0066]).  However, since the chamber is a flow-through system, it cannot be reasonably interpreted to be a top cap of a second fluid storage region as claimed.
Moreover, Li (US pgPub 2014/0202948) teaches a first storage region 102 and a second storage region (between filter 116 and cap assembly 101).  However, Li does not teach UV light sources mounted to the top cover 101 over the second fluid storage region as required by claims 1, 12 and 18.
Dependent claims 2-9, 11, 13, 16, 19 and 21-25 are allowed by virtue of their respective dependencies on claims 1, 12 and 18.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881